267 S.W.2d 836 (1954)
HUGHES
v.
STATE.
No. 26965.
Court of Criminal Appeals of Texas.
May 12, 1954.
Harold H. Young, Odessa, for appellant.
Wesley Dice, State's Atty., Austin, for the State.
BELCHER, Commissioner.
The former appeal of this case, Hughes v. State, Tex.Cr.App., 262 S.W.2d 506, was dismissed because no sentence appeared to have been pronounced against appellant.
This record shows that sentence was pronounced upon appellant while the above appeal was pending in this court. The trial court is without authority to enter a sentence during the pendency of an appeal. Therefore, no legal sentence appearing in the record, it is the duty of this court to again dismiss the appeal. Le Bove v. State, 146 Tex. Crim. 157, 172 S.W.2d 342, and authorities therein cited.
After this appeal has become final, the trial court would be authorized to enter the proper sentence. Arts. 828, 772, C.C.P.; Hinman v. State, 54 Tex. Crim. 434, 113 S.W. 280.
The appeal is dismissed.
Opinion approved by the Court.